Walworth, Circuit Judge.
This is not legal evidence to prove the offence. A person can never be convicted óf a crime *15on his own confession, made out of court, without first proving a crime committed, or giving some testimony in addition to the confession, from which the court and jury can legally infer that the offence has been committed by some one. In this case, if any person heard the words spoken, his testimony should be adduced. If they were not heard by any person, no criflae could have been committed, and the prisoner might as well be convicted if he had merely confessed he once thought so.
Z. R. Shepherd and J. Willard, for the prisoner,
then offered to prove that the prisoner was so beastly drunk that he did not know what he said.
But even if this were legal evidence to prove a crime committed, the confession does not go far enough, as the prisoner did not admit that the words were spoken within the time of limitation, or even that they were spoken within this county or state.
A witness afterwards swore positively to the speaking of the same words at Root’s tavern in Hebron, as laid in the indictment, a few minutes after the confession above mentioned had been made.
Walworth, Circuit Judge.—That is no excuse, and only aggravates the offence.
This witness, however, was discredited, and the jury gave a verdict of acquittal.